Exhibit.10.16 
FIRST MODIFICATION TO PROMISSORY NOTE
 
 
 
     THIS MODIFICATION TO PROMISSORY NOTE (this “Modification”) is entered into
as of  March 31, 2012, by and between AMBASSADORS GROUP, INC. (“Borrower”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
 
 
RECITALS
 
 
     WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Revolving Line of Credit Note in the maximum
principal amount of $20,000,000.00, executed by Borrower and payable to the
order of Bank, dated as of May 31, 2011 (the "Note") , which Note is subject to
the terms and conditions of a loan agreement between Borrower and Bank dated as
of May 30, 2008, as amended from time to time (the "Loan Agreement").
 
 
     WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Note, and have agreed to modify the Note to reflect
said changes.
 
 
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:
 
 
     1.     The fixed rate of interest applicable to the Note is hereby modified
to be one and three-quarters percent (1.75%) above LIBOR in effect on the first
day of each Fixed Rate Term.

 
     2.     The effective date of the changes set forth herein shall be March
31, 2012.
 
 
     3.     Except as expressly set forth herein, all terms and conditions of
the Note remain in full force and effect, without waiver or modification.  All
terms defined in the Note or the Loan Agreement shall have the same meaning when
used in this Modification.  This Modification and the Note shall be read
together, as one document.
 
 
     4.     Borrower certifies that as of the date of this Modification there
exists no Event of Default under the Note, nor any condition, act or event which
with the giving of notice or the passage of time or both would constitute any
such Event of Default.
 
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
 
     IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.
                  
 

     WELLS FARGO BANK,  AMBASSADORS GROUP, INC.    NATIONAL ASSOCIATION  By: /s/
Anthony F. Dombrowik    By:/s/ Thomas Thoen  Anthony F. Dombrowik,    Thomas
Thoen,  Chief Financial Officer       Relationship Manager

  
                        